El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
Nos corresponde resolver cuál es el foro con jurisdicción, si el Tribunal de Primera Instancia o el Tribunal de Apela-ciones, para revisar una resolución emitida por la Oficina de Apelaciones y Querellas de Personal de la Comisión Es-tatal de Elecciones, la cual se declaró sin jurisdicción para *530atender en la reclamación laboral de una empleada de con-fianza de la referida entidad.
I
El 14 de junio de 1982 la Sra. Carmen I. Lopez Rosas (señora Lopez Rosas o peticionaria) fue nombrada para ocupar, con carácter transitorio, la plaza de Oficinista I en el Proyecto de Inventario de Tarjetas de Identificación Electoral de la Comisión Estatal de Elecciones (C.E.E.). Subsiguientemente, la señora Lopez Rosas ocupó otros puestos de igual naturaleza dentro de ese organismo, hasta que el 31 de marzo de 1984 fue designada al puesto de confianza de Oficial de Inscripción Permanente, el cual estaba adscrito a la Junta de Inscripción Permanente de San Juan. La peticionaria laboró en tal capacidad hasta el 1 de julio de 1991, fecha en que fue nombrada Oficial de Proyectos Electorales Especiales, puesto clasificado igual-mente como de confianza.
La señora Lopez Rosas se mantuvo laborando como Ofi-cial de Proyectos Electorales Especiales hasta el 23 de fe-brero de 1998, dIa en que recibió una carta de la Directora de Recursos Humanos de la C.E.E. informándole que, a solicitud del Comisionado Electoral del Partido Popular Democrático y por instrucciones del Presidente de la C.E.E., se prescindIa de sus servicios, efectivo el 28 de fe-brero de 1998.
Inmediatamente, la señora Lopez Rosas presentó un es-crito de apelación ante la Oficina de Apelaciones y Quere-has de Personal de la C.E.E. En éste argumentO que antes de laborar como Oficial de Proyectos Electorales Especiales ocupaba un puesto de carrera, al cual debIa reinstalársele. Por tal razón, ha peticionaria adujo que ha C.E.E. estaba obhigada a celebrar una vista en ha que ésta tuviera la opor-tunidad de pasar prueba al respecto.
*531El 13 de julio de 1998 la C.E.E. solicitó la desestimación de la apelación presentada. Alegó, en esencia, que los pues-tos ocupados por la peticionaria durante sus años de servi-cio en la C.E.E. fueron siempre de confianza, razón por la cual podía ser removida libremente de su puesto sin la ne-cesidad de formularle cargos ni celebrar vista. Añadió, ade-más, que la Oficina de Apelaciones y Querellas de Personal de la C.E.E. no tenía jurisdicción para resolver el asunto toda vez que los reglamentos de personal de la referida entidad le conferían jurisdicción únicamente en las recla-maciones laborales que tuviesen los empleados de carrera.
Mediante Resolución de 16 de septiembre de 1998, el Oficial Examinador resolvió que conforme a lo establecido en la Sec. 18.2 del Art. 18 del Reglamento de Personal para los Empleados en el Servicio de Carrera de la C.E.E. de 28 de junio de 1991, págs. 148-149, la Oficina de Apelaciones y Querellas de Personal de la C.E.E. no tenía jurisdicción para atender la reclamación de la peticionaria, por ser ésta empleada de confianza. En consecuencia, el Oficial Exami-nador ordenó el archivo de la apelación.
Ante la incertidumbre sobre cuál era el foro adecuado para revisar la resolución de la Oficina dé Apelaciones y Querellas de Personal de la C.E.E., el 6 de noviembre de 1998 la señora López Rosas presentó simultáneamente dos recursos de revisión, uno ante el Tribunal de Primera Ins-tancia, Sala Superior de San Juan (T.P.I.), y el otro ante el entonces Tribunal de Circuito de Apelaciones (T.C.A.). En razón de ello, la C.E.E. le solicitó al T.C.A. que resolviera cuál era el foro con jurisdicción, si el T.P.I. o el T.C.A., para atender el recurso presentado por la peticionaria.
Mediante Sentencia de 19 de marzo de 1999 —archi-vada en autos el 23 de marzo de 1999— el foro apelativo intermedio concluyó que el T.C.A. no era el foro apropiado en ley para atender el asunto planteado y que correspondía al T.P.I. pasar juicio sobre éste, mediante juicio de novo, *532conforme a lo dispuesto en el Art. 1.016 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3016a.(1)
Sin embargo, dos días antes de que el T.C.A. emitiera su dictamen, el 17 de marzo de 1999 el T.P.I. había dictami-nado sentencia en el caso presentado ante su consideración sobre el asunto de marras.(2) El foro primario determinó, sin celebrar juicio de novo, que tenía jurisdicción para con-siderar el recurso y lo resolvió en sus méritos al concluir que la peticionaria nunca ocupó un puesto de carrera en la C.E.E. y que, por ende, no tenía derecho a que se le formu-laran cargos, se le celebrara una vista administrativa y se le reinstalara en el puesto que solicitaba. Dicha sentencia fue archivada en autos el 31 de marzo de 1999.
En desacuerdo con el curso decisorio tomado por el T.C.A., el 23 de abril de 1999 la señora López Rosas pre-sentó ante este Tribunal una petición de certiorari, formu-lando los señalamientos de error siguientes:(3)
a. Erró el Tribunal de Circuito de Apelaciones al concluir que el artículo 1.016 de la Ley Electoral es el mecanismo sustan-tivo y procesal para resolver la controversia laboral presen-tada por la peticionaria y al no concluir que le correspondía a éste resolver si erró o no la Junta de Apelaciones de la Comi-sión al declararse sin jurisdicción para entender en la recla-mación de la peticionaria.
b. Erró el Tribunal de Circuito de Apelaciones al no revisar en sus méritos y revocar las determinaciones administrativas im-pugnadas por la peticionaria en su recurso de revisión, tanto la decisión del Presidente de la Comisión de despedirla suma-riamente sin previa formulación de cargos, sin causa justifi-cada ni vista previa, como la determinación de la Oficina de Apelaciones de la Comisión al declararse sin jurisdicción para considerar la apelación de su despido sin darle la oportunidad a la peticionaria de demostrar en una vista administrativa *533que ella era una empleada regular de carrera, no obstante su clasificación como empleada de confianza y que habla adqui-rido unos derechos cuando la Comisión estuvo sujeta a la Ley de Personal del Servicio Pdblico, todo ello en violación al de-bido proceso de ley. Petición de certiorari, pág. 7.
Ante la clara incompatibilidad entre ambas sentencias, accedimos a revisar. AsI, mediante Resolución de 29 de abril de 1999, expedimos el recurso y ordenamos la parali-zaciOn de los procedimientos ante el T.P.I. Contando con el beneficio de la comparecencia de ambas partes, estamos en posición de resolver.
II
Primeramente, debemos dilucidar si el mecanismo que provee el Art. 1.016 de la Ley Electoral de Puerto Rico, supra, es el adecuado para revisar la resolución de un Ofi-cial Examinador que se niega a asumir jurisdicción en la reclamación de una empleada de confianza de la C.E.E.
El T.C.A. visualizó la "resolución" emitida por el Oficial Examinador como una "resolución, determinación u orden" de la C.E.E., la cual tenIa el efecto de activar el mecanismo estatuido en el Art. 1.016 de la Ley Electoral de Puerto Rico, supra, para la revision de las decisiones de la C.E.E.(4) Sin embargo, tras una detallada lectura del refe-rido articulado vemos que éste nos siti~ia ante un procedi-miento de revision creado e ideado para personas afectadas por determinaciones de la C.E.E. que sean de naturaleza electoral, donde la celeridad de los procedimientos es vital para salvaguardar los derechos de los electores. El referido precepto legal dispone:
*534Cualquier parte afectada por una resolución, determinación y orden de la Comisión Estatal podrá dentro de los diez (10) días siguientes a la notificación de la misma recurrir ante el Tribunal de Primera Instancia mediante la radicación de un escrito de revisión. La parte promovente tendrá la responsa-bilidad de notificar copia del escrito de revisión a la Comisión Estatal y a cualquier parte afectada.
El Tribunal de Primera Instancia celebrará una vista en su fondo, recibirá evidencia y formulará las determinaciones de hecho y conclusiones de derecho que correspondan. El Tribunal deberá resolver dicha revisión dentro de un término no mayor de veinte (20) días, contados a partir de la fecha de sometida la misma.
Dentro de los treinta (30) días anteriores a un evento electoral el término para radicar el escrito de revisión será de veinticuatro (24) horas y aquél para resolverla no mayor de cinco (5) días, luego de sometido el caso.
Todo asunto o controversia que suija dentro de los cinco (5) días previos a la celebración de una elección deberá resolverse no más tarde del día siguiente a su radicación.
Los casos de impugnación de una elección, se verán ante un Juez Superior, en el distrito judicial correspondiente. Dispo-niéndose, que para las elecciones generales el Juez Presidente del Tribunal Supremo de Puerto Rico designará al Juez Superior, ante el cual se verán dichos casos, con tres (3) meses de antelación a la fecha de las elecciones de que se trate, de-biendo dar una notificación escrita de dicha designación con especificación del distrito judicial a que correspondan, a la Co-misión Estatal de Elecciones.
Los términos dispuestos en esta sección serán mandatorios. 16 L.P.R.A. sec. 3016a.
De lo anterior, queda evidenciado que el procedimiento instaurado en el citado precepto legal persigue un propósito dual. De una parte, busca agilizar los reclamos de los electores con el fin de que no queden vulnerados sus derechos. De la otra, persigue mantener una estabilidad y certidumbre en el ordenamiento jurídico estableciendo unos términos de corta duración.(5) Ello por la importancia *535que tienen los asuntos de naturaleza electoral en nuestro sistema de gobierno.
Por tal razón, el procedimiento dispuesto en el Art. 1.016 de la Ley Electoral de Puerto Rico, supra, es inadecuado para revisar la determinación del despido de una empleada de confianza de la C.E.E. Como mencionáramos, los procedimientos allí instituidos están diseñados para atender controversias electorales, no asuntos relacionados a la reclamación laboral de un empleado de confianza.
En apoyo a esta conclusión, si analizamos otros artícu-los de la Ley Electoral de Puerto Rico veremos que el pro-cedimiento de revisión establecido en el referido articulado es totalmente incompatible con el caso de autos. Por ejem-plo, el Art. 1.015 de esta ley, 16 L.P.R.A. see. 3015, esta-blece, respecto a la jurisdicción de la C.E.E., lo siguiente:
La Comisión tendrá jurisdicción original para motu proprio o a instancia de parte interesada entender, conocer y resolver cualquier asunto o controversia de naturaleza electoral.
(a) Siempre que se radique una queja o querella en la Secre-taría de la Comisión, ésta tendrá facultad y discreción para investigar la misma y celebrar una audiencia. En todo caso de audiencia, se deberá, dentro de los términos que por regla-mento se prescriban, notificar a las partes de la celebración de la misma.
(b) La Comisión deberá resolver aquellos asuntos y contro-versias ante su consideración dentro de un término no mayor de los treinta (30) días siguientes a su radicación ante el Secretario. Dentro de los treinta (30) días anteriores a un evento electoral este término será de cinco (5) días.
(c) Todo asunto o controversia que surja dentro de los cinco (5) días previos a la celebración de una elección deberá resol-verse al día siguiente de su radicación en los cuatro (4) días anteriores a la víspera de la elección. Aquéllos sometidos en *536cualquier momento en la víspera de una elección deberán re-solverse no más tarde de las seis (6) horas siguientes a su presentación y dentro de la hora siguiente a su radicación, de presentarse el mismo día de la elección.
Nada de lo antes dispuesto tendrá el efecto de paralizar o dilatar cualquier proceso electoral debidamente señalado para celebrarse en una hora y día determinado. (Énfasis suplido.(6)
Por lo tanto, ¿qué otra interpretación se le puede dar al Art. 1.016, supra, que no sea que determina el procedi-miento de revisión de las determinaciones de la C.E.E. so-bre los asuntos sujetos a la jurisdicción original que le fue concedida por el Art. 1.015, supra? La respuesta a esta interrogante es clara y sencilla: dicha ley aplicará para resolver los asuntos de naturaleza electoral que la C.E.E. tenga ante sí y no para revisar las determinaciones de la C.E.E. en el contexto administrativo interno de un despido.
No puede perderse de perspectiva la norma de interpretación jurídica que establece que las disposiciones de una ley no deben interpretarse aisladamente, sino en conjunto las unas con las otras para descubrir la verdadera intención del legislador y no caer en el absurdo de desnaturalizar los preceptos legales. Ind. Cortinera Inc. v. P.R. Telephone Co., 132 D.P.R. 654 (1993); Marina Ind., Inc. v. Brown Boveri Corp., 114 D.P.R. 64 (1983); Central Aguirre Sugar v. Srio. Hacienda, 91 D.P.R. 340 (1964); Figueroa v. Díaz, 75 D.P.R. 163 (1953).
Claramente existe incompatibilidad entre el trámite instaurado en el Art. 1.016 de la Ley Electoral de Puerto Rico, supra, y el reclamo de la señora López Rosas. No podemos avalar una interpretación de un estatuto que no concuerde con la naturaleza de éste. Por lo tanto, conclui-mos que el procedimiento del referido Art. 1.016 no consti-*537tuye el trámite apropiado para que un empleado de con-fianza despedido de la C.E.E. pueda revisar la determinación que le fue adversa.
Resuelto esto, procedemos entonces a analizar ante cuál foro judicial un empleado de confianza de la C.E.E. podrá solicitar la revisión de una determinación de la Oficina de Apelaciones y Querellas de Personal de la referida entidad, en la que se declaró sin jurisdicción para atender su reclamo/7) Veamos.
r*H HH HH
La Ley de Personal del Servicio Público de Puerto Rico, Ley Núm. 5 de 14 de octubre de 1975 (3 L.P.R.A. see. 1301 et seq.) (Ley de Servicio Público), instauró el principio del mérito como principio rector en el empleo público. Aut. de Puertos v. Mun. de San Juan, 123 D.P.R. 496 (1989); Torres Ponce v. Jiménez, 113 D.P.R. 58 (1982). Asimismo, la referida ley estableció las dos categorías de empleados cubiertas por el sistema: empleados de carrera y empleados de confianza.
La Ley de Servicio Público cobijó a los empleados de la C.E.E. hasta el 8 de agosto de 1990, fecha en la cual se aprobó la Ley Núm. 32 (3 L.P.R.A. see. 1338), que la ex-cluyó específicamente. A raíz de esta exclusión, y en cum-plimiento con las disposiciones de la Ley de Servicio Pú-blico relativas a extender el principio de mérito como rector de las normas de personal,(8) la C.E.E. adoptó un Regla-*538mentó de Personal para Empleados en el Servicio de Con-fianza y nn Reglamento de Personal para Empleados en el Servicio de Carrera.
En la See. 9.3 del Reglamento de Personal para Empleados en el Servicio de Confianza de la Comisión Estatal de Elecciones de 28 de junio de 1991, pág. 28, se estableció que el Presidente de la C.E.E. tiene la facultad para remover libremente a esta categoría de empleados, sin la necesidad de formularle cargos ni indicarle los fundamentos para ello. Sin embargo, este reglamento guarda silencio con relación al trámite procesal que deberá seguirse cuando un empleado de confianza plantee objeciones a su despido.(9)
Para suplir este silencio, en lugar de acudir a la Ley Electoral de Puerto Rico, podemos acudir a un reglamento vigente de la C.E.E. —aprobado con anterioridad a los re-glamentos de personal de la C.E.E.— que se titula Normas para la Revisión de las Acciones de Personal, el cual fue aprobado el 26 de noviembre de 1990. El Art. IV de este Reglamento establece las facultades que tendrá el Oficial Examinador Independiente, disponiendo que:
*5391. El Oficial Examinador tendrá facultad para investigar y revisar las determinaciones tomadas por la autoridad nomina-dora en aquellos casos de empleados, funcionarios o personas particulares afectadas por dichas determinaciones. Podrá con-firmar, revocar o modificar las determinaciones de la autori-dad nominadora y a tales efectos:
a. Tendrá jurisdicción para intervenir en apelaciones so-bre destituciones, suspensiones, separaciones, cesantías y rea-signaciones de puestos del Servicio de Carrera. Tendrá ade-más, jurisdicción en los casos de separación en período probatorio, siempre que éstos aleguen discrimen.
b. También, tendrá jurisdicción para investigar querellas que radiquen funcionarios o empleados que se consideren afec-tados por alguna determinación de la autoridad nominadora que no sean las cubiertas por el inciso anterior de este Artículo. (Énfasis suplido.) Normas para la Revisión de las Acciones de Personal, págs. 3-4.
El Reglamento de Personal de los Empleados en el Ser-vicio de Carrera contiene una disposición idéntica a la precedente. Véase Sec. 18.2 del Reglamento de Personal para los Empleados en el Servicio de Carrera de la C.E.E., supra. Como puede observarse, ambos reglamentos facul-tan al Oficial Examinador para investigar las querellas presentadas por funcionarios o empleados de la C.E.E. que no estén incluidos en su inciso (a). Es decir, facultan a dicho funcionario a revisar las determinaciones tomadas por la C.E.E. que afecten a, entre otras personas, los emplea-dos de confianza. Ciertamente, estos estatutos complemen-tan el silencio o vacío existente en el Reglamento de los Empleados en el Servicio de Confianza.
A su vez, el Art. XII de las Normas para la Revisión de las Acciones de Personal, supra, pág. 12, y la Sec. 18.3 del Reglamento de Personal para los Empleados en el Servicio de Carrera de la C.E.E., supra, págs. 149-150, disponen, de idéntica manera, ante cuál foro se podrá presentar el recurso que pretenda revisar las determinaciones del Ofi-cial Examinador Independiente. El referido articulado dis-pone como sigue:
*5401. Las resoluciones del Oficial Examinador Independiente deberán contener determinaciones de hechos y las conclusio-nes de derecho en que estén basadas.
2. Las resoluciones serán finales, excepto en los casos en los cuales cualesquiera de las partes, solicite su revisión judicial ante el Tribunal Superior, Sala de San Juan. (Énfasis suplido.)
Los tres reglamentos mencionados se aprobaron antes de la entrada en vigor de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22a et seq., derogada por la Ley Núm. 201 de 22 de agosto de 2003).(10) En aquel enton-ces, el Tribunal Superior era el foro con competencia para revisar las determinaciones de las distintas agencias e ins-trumentalidades del Gobierno. Sin embargo, la situación cambió al adoptarse la Ley de la Judicatura de 1994; por lo tanto, acudiendo a las disposiciones de esta ley, dilucidare-mos a cuál foro le corresponde adjudicar los reclamos de la peticionaria.
Con la adopción de la Ley de la Judicatura de 1994 se le confirió al T.P.I. la facultad para entender, como parte de su jurisdicción original, en “[t]odo asunto que con anterioridad a la vigencia de esta ley era atendido por el Tribunal Superior, el Tribunal de Distrito y el Tribunal Municipal”. (Énfasis suplido.) 4 L.P.R.A. sec. 22o(6). No obstante, la referida ley no le concedió al TPI la facultad, como parte de su jurisdicción apelativa, para atender en recursos de revisión de las decisiones de las agencias o entidades administrativas. Desde la entrada en vigor de esta ley, la revisión de las actuaciones administrativas fueron expresamente delegadas al T.C.A. mediante el Art. 4.002(g) de la Ley de la Judicatura de 1994 (4 L.P.R.A. see. 22k(g)). Es decir, el T.C.A. (hoy Tribunal de Apelaciones) es el foro con autoridad para revisar las decisiones, resoluciones y providencias dictadas por organismos, funcionarios y agencias administrativas que antes de la vigencia de la *541Ley de la Judicatura de 1994 debían ser revisadas por el Tribunal Superior. El Art. 4.002(g) de la referida ley dispo-nía que:
El Tribunal de Circuito de Apelaciones conocerá de los si-guientes asuntos:
(g) Mediante auto de revisión, a ser expedido discrecional-mente, de las decisiones, reglamentos, órdenes y resoluciones de cualquier agencia administrativa, de acuerdo con los térmi-nos y condiciones establecidos por las sees. 2101 et seq. del Título 3, conocidas como la “Ley de Procedimiento Administra-tivo Uniforme del Estado Libre Asociado de Puerto Rico”. 4 L.P.R.A. sec. 22k(g).
Aunque esta disposición legal incluye la revisión de las decisiones de las agencias administrativas de acuerdo con los términos y las condiciones establecidos por la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 4 L.P.R.A. see. 2101 et seq. (L.P.A.U.), el espíritu de dicha disposición es el establecer, como regla general, que el T.C.A. revise las decisiones administrativas de las agencias o entidades gubernamentales, incluyendo aquellas que están excluidas de la aplicación de la L.P.A.U. Véanse: Informe Final de 24 de junio de 1994 sobre el Plan de Reorganización Núm. 1 de la Rama Judicial, 12ma Asamblea Legislativa, 3ra Sesión Ordinaria, págs. 29-30 y 68-75; Rivera v. Dir. Adm. Trib., 144 D.P.R. 808 (1998). No obstante, se exceptúan de esta norma las determinaciones de aquellas agencias u organismos administrativos que por disposición expresa de ley se deben revisar ante otro foro. Como adelantáramos previamente, este es precisamente el caso de la C.E.E., cuyas decisiones electorales deben revisarse ante el T.P.I., mediante juicio de novo. Véase Art. 1.016 de la Ley Electoral de Puerto Rico, supra. Sin embargo, para efectos de revisar una resolución de la C.E.E., en el contexto administrativo interno de un despido, corresponde al T.C.A. la facultad para revisarla.
En Rivera v. Dir. Adm. Trib., supra, nos enfrentamos a *542una situación en la que no había un recurso habilitado en ley para revisar judicialmente las determinaciones de la Junta de Personal de la Rama Judicial, ya que ni la Ley Orgánica ni el Reglamento de la Junta de Personal de esa Rama disponían de un procedimiento para ello. En aquella ocasión entendimos procedente otorgarle jurisdicción al T.C.A. mediante un recurso de certiorari.(11) A ese resultado llegamos luego de evaluar la naturaleza cuasi judicial de las decisiones emitidas por ese organismo y sus semejan-zas con las agencias administrativas regidas por la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico. íd., págs. 822-823.
En cambio, en el caso de autos, la laguna procesal exis-tente queda suplida por el Reglamento de Personal para los Empleados de Carrera de la C.E.E. y por las Normas para Revisión de las Acciones de Personal. Éstos, leídos conjuntamente, facultan al Tribunal de Apelaciones a revi-sar las determinaciones finales del Oficial Examinador de la C.E.E. En otras palabras, a diferencia del caso Rivera v. Dir. Adm. Trib., supra, en donde no existían disposiciones legales que incluyeran la revisión judicial de las decisiones de la Junta de Personal de la Rama Judicial, en la situa-ción que nos ocupa, los reglamentos de personal leídos con-juntamente sí proveen a las personas afectadas de un re-curso para revisar las decisiones de personal que tome la *543C.E.E. Cada empleado afectado por una determinación puede solicitar su revisión ante el Tribunal Superior. Como dichos reglamentos fueron adoptados previo a la entrada en vigor de la Ley de la Judicatura de 1994, la cual abolió el antiguo Tribunal Superior, la revisión de las determina-ciones que tome la C.E.E., en materia de personal, serán revisadas por el Tribunal de Apelaciones, foro con jurisdic-ción apelativa sobre éstas.
En razón de ello, no podemos sostener una interpretación que ocasione una derogación tácita de un estatuto cuando existe una interpretación conciliable entre los estatutos enjuego. Pueblo v. Cortés Rivera, 142 D.P.R. 305, 316 (1997). Al dilucidar "este tipo de controversias debemos interpretar las leyes [y reglamentos] que entran en juego de forma integral, armonizándolas y sopesando sus disposiciones para lograr el resultado más lógico y razonable posible”. íd., pág. 317. Véase, además, Col. Ing. Agrim. P.R. v. A.A.A., 131 D.P.R. 735 (1992).
Teniendo este trasfondo jurídico como marco de referen-cia, procedemos a resolver el asunto planteado ante nues-tra consideración.
HH h — I H-l
Luego de examinar la situación que se nos presenta en el recurso de autos, vemos que el foro apelativo intermedio resolvió equivocadamente que el T.C.A. no estaba facultado en ley para atender el asunto planteado y que correspondía al T.P.I. pasar juicio sobre éste. Para arribar a tal resultado, concluyó que el remedio al cual tenía acceso la señora López Rosas para revisar la determinación de la C.E.E. estaba dispuesto en el Art. 1.016 de la Ley Electoral de Puerto Rico, supra, el cual establece que el T.P.I. podrá revisar toda determinación, resolución u orden de la C.E.E. mediante la celebración de un juicio de novo. Luego de examinar las disposiciones legales y la jurispru-*544dencia aplicable al caso de autos, concluimos que erró el T.C.A. en su determinación. El remedio que provee el refe-rido articulado es inapropiado para revisar la determina-ción de despido de un empleado de confianza de la C.E.E., toda vez que su enfoque es exclusivamente electoral.
Como acotáramos en la sección precedente, el vacío legal existente puede suplirse acudiendo a los reglamentos de la C.E.E. y a las disposiciones de la Ley de la Judicatura de 1994,(12) los cuales leídos e interpretados en su conjunto, permiten a la señora López Rosas solicitar la revisión de la determinación de la Oficina de Apelaciones y Querellas de Personal de la C.E.E. ante el T.C.A. En consecuencia, con-cluimos que un empleado de confianza de la C.E.E. tendrá a su alcance el mecanismo de revisión judicial provisto por el Reglamento de Personal para Empleados en el Servicio de Confianza de la C.E.E. y las Normas para Revisión de las Acciones de Personal, cuando éste resulte afectado por una determinación de dicha entidad, en el contexto admi-nistrativo interno de un despido.
Por los fundamentos expuestos en esta opinión, resolve-mos que es el Tribunal de Apelaciones, y no el Tribunal de Primera Instancia, el foro con jurisdicción para revisar las “resoluciones” emitidas por la Junta de Apelaciones y Que-rellas de la Comisión Estatal de Elecciones. Se revoca la sentencia del entonces Tribunal de Circuito de Apelaciones *545de 19 de marzo de 2003 y, en aras de la economía procesal, se devuelve el caso a la Junta de Apelaciones y Querellas de la Comisión Estatal de Elecciones para que evalúe los mé-ritos de la reclamación de la señora López Rosas.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Hernández Denton disintió sin opinión escrita. Los Jueces Asociados Señores Rebollo Ló-pez y Fuster Berlingeri no intervinieron.

(1) Véase págs. 533-534, infra.


(2) Carmen I. López Rosas v. Comisión Estatal de Elecciones, Civil Núm. KAC-98-1214, Apéndice, pág. 85.


(3) Acompañó a la referida petición con una moción en auxilio de jurisdicción, mediante la cual solicitó la paralización de los procedimientos ante el Tribunal de Prmera Instancia (T.P.I.), en lo que resolvíamos si la sentencia del Tribunal de Cir-cuito de Apelaciones (T.C.A.) era correcta.


(4) El foro apelativo intermedio llegO a esta conclusion luego de analizar el Reglamento de Personal para Empleados en el Servicio de Confianza y encontrar que éste guardaba silencio en cuanto al trOmite procesal que deberá seguir an empleado de confianza para cuestionar su despido. O sea, el T.C.A. aplicO las disposiciones de la Ley Electoral de Puerto Rico para suplir la alegada laguna.


(5) Cuando en Frente Unido Independentista v. C.E.E., 126 D.P.R. 309, 318 (1990), determinamos que la Regla 68.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, no aplicaba al trámite instituido en el Art. 1.016 de la Ley Electoral, 16 L.P.R.A. see. 3016a, concluimos que el propósito de la referida ley en el establecimiento de térmi-nos cortos para recurrir al Tribunal de una determinación de la C.E.E., es lograr la *535tramitación pronta de los asuntos electorales, ya que dicho artículo pretende “salva-guardar los derechos de cualquier elector o agrupación de electores y vindicar los derechos que entienda que el organismo electoral le ha violado”. Frente Unido Independentista v. C.E.E., supra, pág. 318. Allí añadimos que la presentación de los reclamos de los electores requiere diligencia para evitar dilaciones o demoras inne-cesarias que obstaculicen el proceso electoral y creen incertidumbre de derecho. A raíz de la naturaleza del trámite, establecimos que el término de diez días para la revisión judicial es de carácter jurisdiccional.


(6) La sección que sucede a esta disposición está relacionada con el carácter público de los documentos de la C.E.E.; el Art. 1.026 (16 L.P.R.A. sec. 3026a) regula la constitución de las Juntas de Unidad Electoral; el Art. 1.033 (16 L.P.R.A. see. 3033) regula los sistemas de votación que se utilizarán en los procesos electorales; el Art. 1.031 (16 L.P.R.A. see. 3031) regula cómo se aprobarán los acuerdos de las Comisiones Locales de Elecciones.


(7) No entraremos a considerar los méritos del planteamiento de la señora López Rosas sobre la procedencia de su despido, pues no fue un asunto cuestionado ante el T.C.A.
Al momento de su despido, la señora López Rosas estaba clasificada como em-pleada de confianza de la C.E.E. Por lo tanto, acudiremos a las disposiciones del reglamento para empleados de esta categoría al resolver ante cuál foro la peticiona-ria puede revisar una determinación de la C.E.E. que la afecta directamente. Recal-camos, no obstante, que con ello no estamos adjudicando si en efecto la peticionaria era empleada de confianza o de carrera.


(8) Véase Ley de Personal de Servicio Público de Puerto Rico, 3 L.P.R.A. see. 1338(3) y (4): Arts. 1 y 2 de la Ley Núm. 32 de 8 de agosto de 1990, (Parte 1) Leyes *538de Puerto Rico, pág. 128. Véase, además, McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113 (1989).


(9) En reiteradas ocasiones hemos resuelto que los empleados de confianza, de ordinario, no poseen un interés propietario sobre el puesto que en esa capacidad ocupan. Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486 (1990). Por tal razón, la autoridad nominadora puede despedirlos, sin previa notificación, formulación de cargos y celebración de vista. Matías v. Mun. de Lares, 150 D.P.R. 546 (2000); U.P.R. v. Gobernador, 137 D.P.R. 83 (1994). No obstante, ello de ninguna manera significa que un empleado de confianza no pueda cuestionar su despido, toda vez que existen si-tuaciones en que éste pueda impugnarse meritoriamente. Por ejemplo, ello puede ocurrir cuando en el despido del empleado de confianza ha mediado discrimen político. Ramos v. Srio. de Comercio, 112 D.P.R. 514 (1982). También puede ocurrir si ha mediado legislación dirigida a convertir el cargo de confianza en uno transitorio o de carrera, en donde podrían hacerse alegaciones relacionadas con el término del nombramiento o el derecho a reinstalación que pueda gozar el empleado, o bien podrían existir reclamaciones sobre el procedimiento seguido para el despido. En estas y otras situaciones, un empleado de confianza puede acudir al foro judicial para solicitar la revisión de la determinación de la autoridad nominadora que le afecte directamente.


(10) Véase esc. 12, infra.


(11) Los hechos del citado caso se dieron en el contexto de una empleada de confianza de la Rama Judicial que fue cesanteada del puesto que ocupaba. Ésta apeló la determinación ante la Junta de Personal de la Rama Judicial, reclamando que había adquirido derechos propietarios sobre el referido puesto. Luego de evaluar las posiciones de las partes, la Junta confirmó la decisión de la autoridad nominadora respecto a la cesantía de la empleada. No obstante, la Junta dejó pendiente la adju-dicación de una alegación de discrimen que ésta había realizado. En vista de tal situación, el Director Administrativo de los Tribunales solicitó ante la Junta la re-consideración del dictamen de dejar pendiente la reclamación de discrimen de dicha empleada. Dicho pedido fue denegado por la Junta. A raíz de ello, el Director Admi-nistrativo de los Tribunales solicitó la revisión judicial. El caso fue asignado, enton-ces, a la Unidad Especial de Jueces de Apelaciones del entonces Tribunal Superior de Puerto Rico, quienes mediante sentencia resolvieron que ni la Ley de Personal para la Rama Judicial ni la Ley Núm. 11 de 24 de julio de 1952 (4 L.P.R.A. see. 521 et seq.j ni el Reglamento de Personal para Empleados de la Rama Judicial disponíanpara la revisión judicial de la resolución recurrida.


(12) El resultado al que llegamos hoy día en nada varía con la adopción de la nueva Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, Ley Núm. 201 de 22 de agosto de 2003. El Art. 4.006 de esta ley dispone que:
“El Tribunal de Apelaciones conocerá de los siguientes asuntos:
“(c) Mediante recurso de revisión judicial, que se acogerá como cuestión de derecho, de las decisiones, órdenes y resoluciones finales de organismos o agencias administrativas. En estos casos, la mera presentación del recurso no paralizará el trámite en el organismo o agencia administrativa ni será obligatoria la comparecen-cia del Estado Libre Asociado ante el foro apelativo a menos que así lo determine el tribunal. El Procedimiento a seguir será de acuerdo con lo establecido por la Ley Núm. 170 de 12 de agosto de 1988, según enmendada!, 3 L.P.R.A. see. 2101 et seq.], conocida como la ‘Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico’. La revisión de las decisiones finales de los organismos y agencias administrativas se llevará a cabo según se dispone en el Artículo 9.004 de esta Ley.” 2003 (Parte 1) Leyes de Puerto Rico 970, 986.